Exhibit 10.5

 

LOGO [g62612img001.jpg]   FIELDSTONE MORTGAGE COMPANY  

11000 BROKEN LAND PARKWAY, SUITE 600

COLUMBIA, MARYLAND 21044

TELEPHONE (410) 772 7200 FACSIMILE (410) 772-7299

February 15, 2007

Mr. James T. Hagan

349 S. Granados Ave.

Solana Beach, California 92075

 

Re: Retention Bonus Opportunity

Dear Jim:

I am pleased to report that you will receive an equity incentive award if you
accept this award and satisfy the terms set forth in this letter. The
opportunity to earn the equity incentive award is intended to provide an
inducement for you to remain in the employ of Fieldstone Mortgage Company (the
“Company”).

Restricted Equity Awards. Following the Closing Date, employees of the Company
will be eligible to be included in the equity based long term incentive plan
(the “REI Plan”) of the Project Diamond acquirer, pursuant to which equity
interests (“REI”) may be awarded to certain key employees. In recognition of
your value to the Company prior to the Closing Date and the anticipated value to
the Company after the Closing Date, provided you remain in the employ of the
Company through the later of the Closing Date and July 1, 2007, you will be
awarded a grant of REI of $80,000, which is equivalent to an interest in the
Project Diamond acquirer, which will be determined using the June 30, 2007 book
value of acquirer. The REI will be awarded pursuant to and in accordance with
the terms of the REI Plan. A summary term sheet describing the REI Plan is being
provided herewith.

Incentive Bonus. It is anticipated that after the Closing Date the Company will
transition to a fiscal year ending each June 30. In light of that change and the
anticipated schedule for completing Project Diamond, you will not receive an
incentive bonus for the fiscal year ending June 30, 2007. If you remain actively
employed by the Company and in good standing through June 30, 2008, you will be
eligible to be included in the Company’s incentive bonus plan for the fiscal
year ending June 30, 2008, on the terms prescribed by the Company in its sole
discretion.

If you accept and agree to the terms set forth above, please sign a copy of this
letter in the space below and send the signed copy to me.



--------------------------------------------------------------------------------

February 15, 2007

Mr. James T. Hagan

Page 2

Thank you for your continued commitment to building the Company and your
dedication to our shared success. If you have any questions regarding this
letter, please call me at (410) 772-7211. I look forward to your continued
success as part of Team Fieldstone in the future.

 

Sincerely,           AGREED AND ACCEPTED:       

/s/ Michael J. Sonnenfeld

       

/s/ James T. Hagan, Jr.

        2/15/07 Michael J. Sonnenfeld         [Name]         [Date] President
               